COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ODESSA ENTERPRISES, INC. D/B/A                   §            No. 08-19-00039-CV
  JACK IN THE BOX,
                                                   §              Appeal from the
                         Appellant,
                                                   §             448th District Court
  v.
                                                   §          of El Paso County, Texas
  ELIZABETH ONTIVEROS,
                                                   §            (TC# 2018DCV2800)
                         Appellee.
                                               §
                                             ORDER

       The Court has this day considered the Appellant’s unopposed motion for stay of trial court

proceedings pending appeal and concludes the motion should be GRANTED. The 448th District

Court is directed to stay all proceedings, including discovery, in cause number 2018DCV2800,

styled Elizabeth Ontiveros v. Odessa Enterprises, Inc. d/b/a Jack in the Box, pending disposition

of this appeal or further order of this Court.

       IT IS SO ORDERED this 28th day of January, 2019.

                                                 PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.